Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on Feb. 9, 2022 have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8, 12-14, 16, 18, 19, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen) (6,477,432).
Regarding claim 1, Chen discloses in Fig. 1, 3 and 6 (col. 2, 4-6), a method for determining a preferred control strategy relating to control of a manufacturing process, the method comprising: obtaining process data (col. 4, lines 30-32, “inspection data”)  and/or with a process window (col. 5, lines 30-50, the stability analysis of Chen relates to process data corresponding to process window, stability increase as product quality increases or meet certain standard or process window); obtaining a plurality of candidate control strategies configured to control the manufacturing process based on the process data and on cost metric data (col. 4, lines 33-35, each sampling rates is interpreted as a control strategy), the cost metric data 
Although Chen does not explicitly disclose a manufacturing process for manufacturing an integrated circuit and obtaining process data associated with a layout of the integrated circuit, and process window associated with a feature comprised within the integrated circuit Chen does disclose in col. 1, lines 55-67, the background information related to manufacturing integrated circuits and in Fig. 6, manufacturing plant for semiconductor chips.  Therefore it would have been obvious to one of ordinary skill in the art to obtain the layout of the integrated circuit from the inspection data disclosed in col. 4, lines 30-32, in order to obtain candidate control strategies or the associated sampling rate.
Regarding claim 2, Chen discloses wherein the cost metric data comprises an associated cost metric for each candidate control strategy which is based on an associated requirement wherein the cost metric data comprises an associated cost metric for each candidate control strategy which is based on an associated requirement to implement the candidate control strategy (col. 5, lines 15-62). 
Regarding claim 3, Chen discloses wherein the associated cost metric for each candidate control strategy is related to a metrology requirement indicative of a required metrology effort to implement each candidate control strategy (col. 5, lines 15-62).  Although Chen does not explicitly disclose wherein the cost metric is indicative of a cost of one or more 
Regarding claim 4, Chen discloses wherein the required metrology effort is determined as a function of one or more selected from: a required metrology sampling scheme, a required metrology type and/or an estimated required metrology time (Fig. 2, sampling scheme).
Regarding claim 5, Chen discloses setting a priority to maximizing quality or minimizing metrology effort and the priority is used in the selection of a preferred control strategy (increasing sampling, maximizes quality and decreasing sampling, minimizes metrology effort, Fig. 2, col. 5, lines 15-62).
Regarding claim 8, Chen discloses wherein the selecting is based on an evaluation step evaluating each of the candidate control strategies based on the determined quality metrics and the cost metric data for each candidate control strategy (Fig. 1-3, col. 5, lines 15-62).
Regarding claim 12, Chen discloses wherein the evaluating is based on a consideration of variation of the quality metric against the cost metric for each candidate control strategy (col. 5, lines 15-62, the quality or stability variation is considered against the cost metric of changing the sampling rate).
Regarding claim 13, Chen discloses outputting the variation of the quality metric against the cost metric for at the preferred candidate control strategy (col. 5, lines 15-62).
Regarding claim 14, although Chen does not disclose enabling: amendment or removal of one more of the candidate control strategies, inclusion of one more additional candidate control strategies, and/or amendment of one or more models for determining the quality metric data; and repeating the evaluation step, it would have been obvious to one of ordinary skill in the art to amend the candidate control strategies by changing the sample rates and repeating the evaluation step in order to improve the selection of the control strategy.

Regarding claim 18, although Chen does not disclose wherein the output is presented graphically, Chen does disclose the output presented as a table (Fig. 2) which could be plotted graphically.  Therefore it would have been obvious to one of ordinary skill in the art to present the output graphically in order to provide another view of the relationship between stability and sampling rate.
Regarding claim 19, although Chen does not disclose wherein the output also comprises required components to implement each candidate control strategy, it would have been obvious to one of ordinary skill in the art to consider different components to implement each candidate control strategy in selecting the appropriate control strategy.
Regarding claim 21, Chen discloses wherein the process data further comprises process specification metrics which define process bounds and/or define target values for one or more parameters of the manufacturing process (col. 5, lines 15-62, low and stability indicate process bounds and/or target values).
Regarding claim 23, Chen discloses wherein the quality metric comprises a measure of maximal yield (col. 5, lines 15-62, increasing or decreasing sampling rate affects maximal yield).
Regarding claim 24, Chen discloses a computer program product comprising program instructions therein, the instructions, upon execution by a computer system (Fig. 6, col. 4-6), configured to cause the computer system to at least: obtain process data (col. 4, lines 30-32, “inspection data”)  and/or with a process window (col. 5, lines 30-50, the stability analysis of Chen relates to process data corresponding to process window, stability increase as product quality increases or meet certain standard or process window); obtain a plurality of candidate control strategies configured to control a manufacturing process for manufacturing the 
Although Chen does not explicitly disclose a manufacturing process for manufacturing an integrated circuit and obtaining process data associated with a layout of the integrated circuit, and process window associated with a feature comprised within the integrated circuit Chen does disclose in col. 1, lines 55-67, the background information related to manufacturing integrated circuits and in Fig. 6, manufacturing plant for semiconductor chips.  Therefore it would have been obvious to one of ordinary skill in the art to obtain the layout of the integrated circuit from the inspection data disclosed in col. 4, lines 30-32, in order to obtain candidate control strategies or the associated sampling rate.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claim 8 above, and further in view of Bode et al. (Bode) (6,937,914).
Regarding claim 9, Chen discloses the claimed invention as discussed above; however, Chen does not disclose wherein the determining a quality metric and the evaluation step is implemented using an artificial intelligence network.  Bode discloses selection between different control strategies (col. 5 and 6).  Bode discloses col. 5, line 5-21, the determining a quality metric and the evaluation step is implemented using an artificial intelligence network (neural 
Regarding claim 10, although Chen in view of Bode does not disclose training the artificial intelligence network using training data comprising at least process data and quality metric data, it would have been obvious to one of ordinary skill in the art to train the artificial intelligence network to improve its function of selecting the appropriate control strategy.  
Regarding claim 11, although Chen in view of Bode does not disclose wherein the artificial intelligence network outputs the candidate control strategies, and the  evaluation step further comprises evaluating the effect of each of the candidate control strategies on the  quality metric, it would have been obvious to one of ordinary skill in the art using an artificial intelligence network to output evaluation of each of the candidate strategies since such step would be necessary in determining and selecting the appropriate control strategy.
Allowable Subject Matter
Claims 6, 17, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that Chen does not disclose any data that actually quantifies or represents cost in the cited portions of Chen.  Although not explicitly stated in Chen, increasing the sampling rate means increase in processing time and decrease in throughput.  Also, as indicated in the rejection above, Chen discloses in col. 2, lines 33-38, the relationship between cost and sampling rate.
Applicant also argues that Chen fails to disclose any selecting involving cost metric.  Chen discloses in col. 5, lines 30-50, monitoring of quality (stability) and selecting appropriate 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        February 12, 2022